MORROW, P. J.
The unlawful possession of intoxicating liquor for the purpose of sale is the offense; punishment fixed at confinement in the penitentiary for a period of two years.
The only question presented for review is the sufficiency of the evidence to sustain the verdict. That the appellant possessed and sold whisky is given in the testimony of the state’s witnesses. Appellant introduced testimony tending to prove an alibi. The issues were submitted to the jury in a charge against which there is no complaint. The evidence is quite sufficient to support the verdict
The judgment is affirmed.